Citation Nr: 9919223	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-39 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for impingement syndrome 
of the right (major) shoulder currently evaluated as 20 
percent disabling. 


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In February 1998 the Board granted a 10 percent 
evaluation for the veteran's status post left inguinal hernia 
repair.  That issue is no longer before the Board.  The issue 
of an increased rating for impingement syndrome of the right 
(major) shoulder was remanded for further evidentiary 
development.    


REMAND

The veteran seeks an increased rating for impingement 
syndrome of the right (major) shoulder and for status post 
left inguinal hernia repair.  In February 1998 the case was 
remanded for treatment records and a VA orthopedic 
examination.  An examination was performed in September 1998.  
The examiner found that the veteran had the wrong diagnoses, 
that neither impingement syndrome nor a Hill-Sachs lesion was 
an appropriate diagnosis.  He further stated that without a 
magnetic resonance imaging spectroscopy (MRI) and possible 
arthroscopy and possible biopsy of the humerus a meaningful 
appraisal of the veteran's disability could not be made.  A 
MRI was performed in October 1998 but it is not clear that 
the results were made available to the original examiner.  It 
appears that an accurate appraisal of the veteran's 
disability has yet to be made.  There are suggestions in the 
record that chronic inflammation, such as osteomyelitis, 
might be present.

The most recent treatment records pertaining to the veteran's 
service-connected right shoulder disability are dated in 
April 1997.  An August 1998 statement from the veteran 
indicates that he has not had private treatment for this 
disability.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

For the reasons stated above, the case is REMANDED for the 
following.  

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's service connected right 
shoulder disability not already part of 
the claims file since April 1997.

2.  The RO should schedule the veteran 
for a VA orthopedic examination 
preferably by the same examiner who 
performed the September 1998 examination 
to determine the severity and extent of 
any right shoulder impairment.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  In particular, the examiner 
should resolve the question of the proper 
diagnosis for the veteran's service-
connected disability.  The examiner 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  This should include 
comments on functional loss due to pain, 
weakness, fatigability, incoordination or 
pain on movement of the joint, including 
use during flare-ups.  If additional 
studies are required, they should be 
ordered by the examiner, and must be 
completed before this case is returned to 
the Board.  The examiner must once again 
review the record after any additional 
tests are completed.  The claims file, 
including a copy of the REMAND and the 
October 1998 MRI report, should be made 
available to the examiner before the 
examination, for proper review of the 
case.  The examination report is to 
reflect whether such a review of the 
claims file was made.  Prior to the 
examinations, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues of entitlement to 
an increased rating for impingement 
syndrome of the right (major) shoulder.

If a determination is adverse, the veteran and his 
representative, if any, should be provided with a 
supplemental statement of the case and given the appropriate 
opportunity to respond thereto.  Thereafter, the claims file, 
including the above requested evidence, should be returned to 
this Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



